Exhibit 10.58.1

FIRST AMENDMENT TO AGREEMENT OF SETTLEMENT AND RELEASE

In or about September, 2007, AH INVESTORS, LLC., a California limited liability
corporation (“AH Investors”); PASSCO SAVE, LLC, a Delaware limited liability
company (“Passco”)1; UNIFIED WESTERN GROCERS, INC., a California corporation
(“Unified”); and LOMO, INC., a California corporation (“Lomo”) (collectively,
the “Parties”) executed an Agreement of Settlement and Release (“Agreement”) the
subject of which was the real property located in Sacramento at 4201-4215
Norwood Avenue, Sacramento, California 95838 (the “Shopping Center”), and
various legal actions relating thereto.

Paragraph 3.4 of the Agreement provides, in part:

In the event the Closing Date does not occur by December 28, 2007, this
Agreement and the releases and covenants contained herein shall be null and void
and of no force and effect, and neither AH Investors, Unified, nor Passco shall
have any obligation to dismiss the Lawsuit.

Passco and Lomo have recently advised the Parties that the Closing Date has been
extended from December 28, 2007 to on or before January 10, 2008. As a
consequence, the Parties have agreed to amend Paragraphs 3.3 and 3.4 of the
Agreement to permit the Agreement to be consummated notwithstanding this later
Closing Date

 

1 “Passco” as defined in this Agreement of Settlement and Release includes the
following persons or entities: Passco Save, LLC, a Delaware limited liability
company, Passco Rite, LLC, a Delaware limited liability company, Jesse Street,
LLC, a Delaware limited liability company, CC Properties, L.P., Douglas Pilcher,
a single man, Judy A. Spurlock, a married woman as her sole and separate
property, Jung Shou Chen and Amy Chen, Trustees of The Chen Family Trust
Agreement dated May 3, 1989, Mary Ellen Morrow, Trustee of the Mary Ellen Morrow
Living Trust dated 9/23/91, R.U. Partners, a general partnership, Raymond L.
Helms, as Trustee under that certain Declaration of trust executed April 22,
2003, Terence G. O’Brien, a married man as his sole and separate property,
Walter L. Varco and Sandra C. Varco, Trustees of the Walter L. Varco Family
Trust dated 3/16/99, the Webb B. Morrow, Jr., Trustee of the Webb B. Morrow, Jr.
Living Trust U/A/D 12/07/93, collectively as tenants in common.



--------------------------------------------------------------------------------

Therefore, the Parties hereto agree as follows:

1. In accordance with Paragraph 7.2 of the Agreement, the Parties, through
counsel, hereby amend Paragraphs 3.3 and 3.4 of the Agreement to replace any
reference to “December 28, 2007” with “January 10, 2008.”

2. All other provisions of the Agreement are to remain in full force and effect.

3. This Amendment may be executed in counterparts and transmitted by fax, mail,
or scanned and emailed.

 

Dated: 12-27, 2007   BURKE WILLIAMS & SORENSEN LLP   By:  

/s/ Joseph P. Buchman

    Joseph P. Buchman, Esq., Attorneys for Unified Dated: 12-28, 2007   GORDON &
REES LLP   By:  

/s/ Jill Raffee

    Jill Raffee, Esq., Attorneys for Passco Dated: 12/27, 2007       By:  

/s/ Ray T. Rockwell

    Ray T. Rockwell, Esq.     Attorneys for AH Investors Dated: 12/28, 2007  
LOEB, KOSACZ & SUNDBERG, LLP   By:  

/s/ Deborah L. Feldman

    Deborah L. Feldman, Esq.,     Attorneys for Lomo